DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 10/15/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, 49, 63-66, 73, 103, 136, and 146-150 are pending.
Claims 1, 23, 25, and 63-64 are amended.

Claims 8, 65, 66, 73, 103, and 136 are withdrawn.
Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 have been examined on the merits.   

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 09168590.9 filed on 8/25/2009. 
This application, U.S. Application number 13/391343, is a national stage entry of International Application Number PCT/EP2010/062320, filed on 08/24/2010.

Objections - Withdrawn
Objection to Claim 23 is withdrawn due to the amendment to the claim filed on 10/15/2021.

Rejections - Withdrawn
The rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150  under 35 U.S.C. 101, as the claim is directed to non-statutory subject matter, is withdrawn due to the amendment to the claims filed on 10/15/2021.
The rejection of Claims 25 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claim filed on 10/15/2021.
The rejection of Claims 63-64 and 146-150 under 35 U.S.C. 112(d) is withdrawn due to the amendment to the claims filed on 10/15/2021.
The rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64 and 146-147 under 35 U.S.C. 102(a)(1) as being anticipated by Wogulis et al. is withdrawn due to the amendment to the claims filed on 10/15/2021.

Claim Objections
Claim 1 is objected to due to the recitations of “i.”, “ii.”, “iii.”, and “iv.” at lines 3-6 of the claim. According to MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  It is suggested to change the terms to “i)”, “ii)”, “iii)”, and “iv)”, respectively 

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64 and 146-147 are rejected under 35 U.S.C. 103 over Wogulis et al. (US 2014/0059719, 2014, of record), as evidenced by Hemsworth et al. (Nat. Chem. Biol., 2014, 10:122, cited in IDS),  Wikipedia printout of Chlorophyllide (of record), Chlorophyta printout of Smith (of record), and the printout of Chloroplasts and Photosynthesis (Molecular Biology of the Cell, 4th edition, downloaded on 12/3/2021 from the website https://www.ncbi.nlm.nih.gov/books/NBK26819/). 
Regarding Claims 1 and 9, Wogulis et al. teach a non-naturally occurring transgenic plant, plant part or plant cell transformed with a chimeric GH61 polypeptide, i.e. a GH61 enzyme having cellulolytic enhancing activity, wherein the transgenic plant belongs to various types of monocot plants and dicot plants, such as grasses, vegetable plants, and fruit plants; and wherein the plant part of the transgenic plant includes chloroplasts (paragraphs 0407 and 0409-411, Claim 10); wherein the GH61 enzyme is used for hydrolyzing/saccharifying and fermenting cellulosic material (reading on the “organic substrate” recited in Claim 1) for producing fermentation products (i.e. for chemical modification of an organic substance, as recited in Claim 1) (paragraphs 0238-0243, 0275); wherein the hydrolysis/saccharification and fermentation are either performed separately or simultaneously (paragraph 0243), and the GH61 enzyme is in the form of the plants or the plant part/chloroplasts which contain the GH61 enzyme (paragraphs 0407/lines 6-7, 0411/line 5). It is noted that the chloroplasts in the plant of Wogulis et al. reads on the “light-harvesting molecule or organelle” and “chloroplasts” recited in Claims 1 and 9 (also on “Chlorophyll”, “chlorophyllide” and “thylakoid membrane” inherently comprised in the chloroplasts, as evidenced by the chlorophyta printout/pages 3-5); and that the GH61 enzyme taught by Wogulis et al. reads on the “LPMO” in the “AA9” family recited in Claim 1, because GH61 is a synonym of LPMO AA9, as evidenced by Hemsworth et al. (see abstract) and the instant specification (se paragraph 0134). Regarding the limitation “reductant” recited in Claim 1, the plants or plant cells of Wogulis et al. inherently comprises various reductants which are essential for plant and plant cell growth, such as ascorbic acid specifically recited in dependent claim 23 (see details in next page), photosynthesis-excited water and also NADPH/NADH comprised in the photosynthetic systems of the plants, as evidenced by the printout of Chloroplasts and Photosynthesis (see page 1, paragraph 4). As such, Wogulis et al. teach a non-naturally occurring system, which comprises (i) a light harvesting molecule or organelle, (ii) at least one LPMO enzyme in the AA9 family, and (iii) a reductant, as required by Claims 1 and 9.  Regarding the limitation “the organic substrate to be chemically modified” in Claim 1, it is noted that the claim does not recite any limitation to define that the “organic substrate” is a substrate to be chemically modified by the “LPMO” enzyme recited in the claim. So, the recited “organic substrate” can be any organic substrate. Examiner notes that it had been well known in the art that the plants and chloroplasts taught by Wogulis et al. inherently comprise various organic substrates to be chemically modified by cellular enzymes, including the organic substrates such as “polysaccharide”, “carbohydrate”, “protein”, “lipid”, “starch”, “cellulose”, “hemicellulose”, and “lignin” specifically recited in the dependent claim 30, as evidenced by the chlorophyta printout (pages 2-5), and by Wogulis et al. (paragraph 0037, the first 3 lines and the lines 5-6 from bottom). As such, the non-naturally occurring system of Wogulis et al. further comprises (vi) an organic substrate to be chemically modified, as required by Claim 1.  With regard to the limitation “… provided as a single continuous volume of fluid” in Claim 1, Wogulis et al. further teach that the GH61 enzyme composition may be in the form of a liquid and a cell composition, a cell lysate or a (whole) host cell (e.g. whole plant cell) (paragraphs [0222], [0277]/lines 3-6 and 8, and [0407]/lines 6-8). As such, Wogulis et al. suggest a liquid GH61 composition comprising the cell lysate or whole cells of the plants, which reads on the limitation “a single continuous volume of fluid” in the claim 1. Given that the cell lysate and whole cells of the plants comprises all the i) – iv) components recited in Claims 1 and 9 as indicated above, The claims would have been obvious over the teachings of Wogulis et al.    
Alternatively, it would have been obvious to combine the organic substrate/cellulosic material with the GH61 enzyme in the form of the plants or plant part/chloroplasts in the method of Wogulis et al. for carrying out the enzymatic hydrolysis reaction to hydrolyze the cellulosic material into sugars and producing fermentation product, thus arriving at the claimed system comprising one AA9 LPMO enzyme, a light harvesting molecule (e.g. chloroplasts), a reductant, and an organic substrate/cellulosic material to be chemically modified, because Wogulis et al. specifically teach using the GH61 enzyme to hydrolyze/saccharify the cellulosic material for generating sugars to be fermented and that the GH61 enzyme is in the form of the plants, plant part/chloroplasts or whole cells. It is also noted that Wogulis et al. further teach that the cellulosic material is aquatic biomass generated by photosynthetic biomass, i.e. algae (paragraph 0042). In view of the fact that algae are a photosynthetic microorganisms, the aquatic algae biomass subjected to be hydrolyzed/saccharified by the GH61 enzyme also inherently comprises light-harvesting molecule or organelle, which further renders the components recited in claim 1 to be obvious. With regard to the limitation “a single continuous volume of fluid” recited in the claim 1, Wogulis et al. specifically teach carrying out the enzymatic hydrolysis reaction in an aqueous solution (paragraphs 0268 and 0035). In view of the fact that the aqueous solution reads on the limitation of “a single continuous volume of fluid”, the claims 1 and 9 would have been obvious over Wogulis et al.
Regarding Claim 5, the positive redox potential recited in the claim is directed to a property of the claimed system. Wogulis et al. teach a system having all the structural limitations required by the claimed system.  In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties. Therefore, the teachings of Wogulis et al. read on Claim 5.
Regarding Claim 6, the light-harvesting molecules (e.g. chlorophylls) in the thylakoid of Wogulis et al. are parts of an antenna complex or a complex of photosynthesis systems, as evidenced by the disclosure of the specification. Thus, the teachings of Wogulis et al. meet the requirement of Claim 6.
Regarding Claim 23, the plants of Wogulis et al. are vegetable plants of lupins, potato, sugar beet, pea, bean, soybean and cauliflower (paragraph 0410), which all inherently comprise vitamin C/ascorbic acid (see Google search report, of record), as required by the claim. Moreover, Wogulis et al. teach that the scarification and fermentation of cellulosic material/ algae biomass are conducted in the presence of vitamin C/ ascorbic acid (paragraphs 0356/line 8 from the bottom, 0275). Thus, the systems taught by Wogulis et al. comprise ascorbic acid.        
Regarding Claims 24 and 25, the claims define a level of redox potential of the reductant in relative to those of lignin and ascorbic acid, which is directed to the property of the reductant recited in the claims. Wogulis et al. teach a reductant having all the structural limitations required by the instant claims.  In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties. Therefore, the teachings of Wogulis et al. meet the requirement of the claims.
Regarding Claims 30 and 37, the plants taught by Wogulis et al. inherently comprise celluloses, hemicellulose, and lignin, as evidenced by paragraph 0037 of Wogulis et al.  Furthermore, Wogulis et al. teach the organic substrate subjected to the digestion by GH61 is cellulosic materials and can be agricultural residues (e.g. PCS), herbaceous crops, or municipal solid wastes (paragraphs 0037 and 0078). Thus, the teachings of Wogulis et al. meet the requirement of the claims.
Regarding Claim 44, the system of Wogulis et al. comprises an organic solvent or ethanol generated from fermentation (paragraphs 0326/lines 10-11 and 0241/lines 4-5), thus meeting the requirement of the claim.
Regarding Claim 49, the plant, plant part or plant cell of Wogulis et al. inherently comprises various enzymes in addition to the AA9 LPMO.  Furthermore, Wogulis et al. teach adding more than one enzymes during the scarification and fermentation of cellulosic material/algae biomass (see Claim 17, paragraphs 0271-0272). Thus, the teachings of Wogulis et al. meet the requirement of the claim.
Regarding Claims 63 and 64, Wogulis et al. teach the system comprises an LPMO, ascorbic acid, a thylakoid membrane (inherently comprised in plant/chloroplast), chlorophyllide (inherently comprised in plant/chloroplast),and cellulose, as indicated above. Regarding the limitation “chlorophyllide a”, this chlorophyllide is a biosynthetic precursor of chlorophyll a, which is inherently present in the plant/chloroplast taught by Wogulis et al., as evidenced by Wikipedia printout of Chlorophyllide. Thus, the teachings of Wogulis et al. meet the requirement of the claims.
  Regarding claims 146 and 147, while these two claims further limit the AA10 LPMO specified in the base claim 1, they do not further limit the claim 1 to require that the ‘LPMO' of the claim 1 is the AA10 LPMO.  Therefore, the teaching of AA9 LPMO by Wogulis et al. meets the limitations of claims 146 and 147.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64 and 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Wogulis et al. (US 2014/0059719, 2014, of record) in view of van Walsem et al. (US 2011/0151507, 2011, of record) and Berry et al. (US 2011/0008861, 2011, of record). 
Regarding Claims 148-150, Wogulis et al. do not teach that the system comprises the thylakoid membrane from cyanobacterium Synechococcus sp. PCC7002.  However, it would have been obvious to transfer a nucleotide encoding the GH61 enzyme (AA9 LPMO) of Wogulis et al. into cyanobacterium Synechococcus sp. PCC7002 for heterologously expressing the GH61 enzyme, thereby obtaining a recombinant cyanobacterium Synechococcus sp. PCC7002, thus arriving at the claimed system comprising one AA9 LPMO enzyme, a light harvesting thylakoid membrane from cyanobacterium Synechococcus sp PCC7002, a reductant of ascorbic acid (vitamin), and the organic substance comprising cellulose, because Wogulis et al. teach transferring the GH61 enzyme into a plant cell or a prokaryote (paragraphs 0203 and 0407), and cyanobacterium Synechococcus sp PCC7002 is a prokaryote having the photosynthetic feature of a plant cell, as known to one of ordinary skill in the art (as evidenced by van Walsem et al. described below). Furthermore, cyanobacterium Synechococcus sp PCC7002 is a well-established photoautotrophic microorganism for effectively transferring and expressing heterogonous genes, as supported by van Walsem et al., who teach that Synechococcus sp PCC 7002 as a photoautotrophic organism can be transformed with exogenous DNA or engineered nucleic acids to express heterologous gene (paragraph 0230); and as further supported by Berry et al., who demonstrate that Synechococcus sp PCC 7002 after being transformed with heterologous enzymes can effectively produces ethanol (Example 3).
Examiner notes that Berry et al. further teach growing Synechococcus sp PCC7002 in a liquid culture medium (see paragraph 0397). Accordingly, it would have been obvious to prepare a liquid culture of genetically engineered Synechococcus sp PCC7002 in the method suggested by Wogulis et al., van Walsem et al., and Berry et al., which reads on the limitation “a single continuous volume of fluid” in Claim 1. It is noted that the genetically engineered Synechococcus PCC7002 is a photosynthetic microorganism comprising all the i) – iv) components recited in Claim 1, as indicated above.  Furthermore, since Wogulis et al. teach using host cells comprising heterologously expressed GH61 (AA9 LPMO) for hydrolyzing cellulosic material, it would have been obvious to combine the cellulosic material (as an organic substrate) with the genetically engineered Synechococcus PCC7002 cells comprising the GH61 enzyme in the method suggested by Wogulis et al., van Walsem et al., and Berry et al. for hydrolyzing cellulosic material. Therefore, the combined teachings of Wogulis et al., van Walsem et al., and Berry et al. suggest a non-naturally occurring system of a single continuous volume of fluid of cyanobacterium S. sp PCC7002, which comprises a reductant (e.g. ascorbic acid), AA9 LPMO/GH61, an organic substrate comprising cellulose, and a light harvesting thylakoid membrane from cyanobacterium S. sp PCC7002, thus further rendering the base claim 1 and its dependent claims to be obvious.      
Regarding Claim 39, Wogulis et al. teach cultivating the transgenic plant or plant cells and then harvesting the GH61 enzyme from the plant or plant cells (paragraph 0425), which inherently comprises a step of cultivating the plant or plant cells under the sun or a light source because they need the photosynthesis for growth. It would have been obvious to provide a light source having a wavelength between 180 and 850 nm, because visible light has a wavelength in the range from about 380 nm to about 740 nm, as known to one of ordinary skill in the art. Furthermore, it had been well known in the art that plant or photosynthetic cells effectively grow in this visible light range, as supported by van Walsem et al., who teach that visible light spectra of wavelengths between 400-700 nm has an optimum PAR for photosynthetic organisms (paragraphs 0070 and 0085/last 5 lines). Thus, it would have been obvious to one of ordinary skill in the art to provide a light source having a wavelength between 180 and 850 nm to the system of Wogulis et al.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the rejections under 35 U.S.C. 101, 112(b), 112(d), and 102(a)(1) in the response filed on 10/15/2021 (pages 8-10) have been fully considered, but they are moot because the rejections have been withdrawn.

Applicant's arguments about the teachings of Wogulis related to the rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64, and 146-147 in the 10/15/2021 response (the paragraph spanning pages 10 and 11) have been fully considered but they are not persuasive. In response to Applicant’s arguments that the substrate in Wogulis is lignocellulosic materials with which the purified GH61 is incubated, Examiner notes that Wogulis et al. specifically teach that the GH61 enzyme is not limited to the purified GH61; and that alternatively, the plants, plant parts (e.g. chloroplasts), cell lysates, and whole host cells containing the GH61 enzyme, in a liquid form, are used for hydrolyzing cellulosic materials (see paragraphs 0222, 0277/lines 3-6 and 8, and 0407/lines 6-8). For the reasons indicated in the 103 rejection above, Wogulis et al. suggest a system described of a single continuous volume of fluid that includes the reductant, LPMO, substrate and light-harvesting molecule or organelle, as required by the amended claims. Therefore, the instant claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64, and 146-147 would have been obvious over the teachings of Wogulis et al.

Applicant's arguments about the rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 in the 10/15/2021 response (page 11) have been fully considered but they are not persuasive. As indicated above, Applicant’s arguments based on the teachings of Wogulis are not persuasive, and the claimed non-naturally occurring system of a single continuous volume of fluid would have been obvious over Wogulis. Furthermore, the combined teachings of Wogulis, Berry and van Walsem suggest a non-naturally occurring system of a single continuous volume of fluid of cyanobacterium S. sp PCC7002, which comprises the reductant, LPMO, substrate/cellulosic material, and light harvesting molecule or organelle, for the reasons indicated in the 103 rejection above.  Therefore, the instant claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 would have been obvious over the combined teachings of Wogulis, Berry and van Walsem. 
   
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653